Title: Table of Mileages, 30 September 1807
From: Jefferson, Thomas
To: 


                        
                            
                                30 Sep. 1807-23 July 1808
                            
                        
                        Itinerary
                        
                            
                                from Monticello. Sep. 30. 07.
                                
                                July 20-23
                            
                            
                                
                                Mile
                                
                                
                            
                            
                                river (middle)
                                1.88
                                
                                
                           1.89
                            
                            
                                mill
                                .72
                                
                                
                           .71
                            
                            
                                Edgehill gate
                                1.18
                                
                                
                           .80. to gate on river
                            
                            
                                Fredsbg road (+ an error)
                                .92
                                
                                
                           .77 Edgehill
                            
                            
                                Rogers’s gate
                                .85
                                
                                
                            
                            
                                Watson’s road
                                2.03
                                
                                
                            
                            
                                Meriwether’s gate
                                .62
                                
                                
                            
                            
                                Belvoir church
                                1.92
                                
                                
                            
                            
                                Bentivoglio.
                                2.73
                                
                                
                            
                            
                                Lindsay’s store
                                .82
                                
                                
                            
                            
                                Walker’s mill
                                2.78
                                
                                
                            
                            
                                Gordon’s
                                2.68
                                19.13
                                15.95 Gordon’s
                            
                            
                                Montpelier road
                                3.47
                                3.47
                                
                           5.15 Bishop’s town
                            
                            
                                Montpelier
                                3.66
                                
                                
                            
                            
                                public road North
                                1.38
                                
                                
                            
                            
                                Orange. C. H.
                                3.75
                                8.79
                                
                           4.18 Or. C. H.
                            
                            
                                to the Rapidan.
                                7.32
                                
                                
                            
                            
                                Downey’s ford
                                2.10
                                
                                
                           9.40 Downey’s ford
                            
                            
                                leave river at
                                3.72
                                
                                
                            
                            
                                Stevensbg (Zimerman’s)
                                8.30
                                21.44
                                
                            
                            
                                Strode’s
                                5.25
                                
                                
                            
                            
                                Herrings
                                .28
                                
                                17.66 Herring’s
                            
                            
                                Norman’s ford (middle)
                                4.25
                                
                                
                            
                            
                                Elk run church (tavern)
                                9.85
                                19.63
                                
                           Elk r. ch.
                            
                            
                                Dumfries road
                                5.80
                                
                                
                            
                            
                                Cedar run
                                3.12
                                
                                
                            
                            
                                Slate run church
                                5.59
                                
                                14.49 Slate r. ch.
                            
                            
                                Broad run
                                1.76
                                
                                
                            
                            
                                Brown’s
                                1.76
                                18.03
                                
                            
                            
                                Yates’s road
                                2.72
                                
                                
                            
                            
                                Fauquier road
                                1.15
                                
                                
                            
                            
                                Bull run
                                1.04
                                
                                
                            
                            
                                Songster’s
                                5.14
                                10.05
                                14.63 Songster’s
                            
                            
                                Fairfax C. H
                                4.92
                                
                                
                            
                            
                                Falls church.
                                8.30
                                
                                
                           6.53 R. Fitzh’s
                            
                            
                                Wren’s
                                .35
                                
                                
                            
                            
                                Thomas’s x roads
                                .71
                                
                                
                           7.22 Thos. x roads
                            
                            
                                Geo. T. ferry
                                5.67
                                
                                
                           5.65 Geo. T. ferry
                            
                            
                                President’s house
                                1.55
                                
                                      21.50
                                
                                
                           1.56 Pres’s house
                            
                            
                                the Odometer is made for a wheel of
                                122.07
                                
                            
                            
                                16.f. circumference; consequently
                                
                           4.
                           
                        
                                
                            
                            
                                330. resolns to a mile measured with the single Phaeton, the wheel of which
                                118.04
                                
                            
                            
                                is.16f ⅝I. in circumference. do regression .  330. revolns are 206¼ & mle or 17x—2¼I. more than a mile which is 1. mile in 307.2 and gives
                                    the true distance 118.04 + .384 =
                                118.424
                                
                            
                        
                        
                            [Note near top in right margin: “many men many”
                        
                    